STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      March 16, 2017
               Plaintiff-Appellee,

v                                                                     No. 329150
                                                                      Manistee Circuit Court
BEVERLY ANN KOCEVAR,                                                  LC No. 15-004470-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and O’CONNELL and GLEICHER, JJ.

O’CONNELL, J. (dissenting).

       An officer saw defendant, Beverly Ann Kocevar, cross the solid white fog line with her
vehicle’s tire while driving. During the subsequent stop, the officer discovered methadone in
Kocevar’s vehicle. I would affirm because I disagree with the majority’s decision to go beyond
the question presented in this case. The single issue presented on appeal is whether driving on or
crossing a fog line violates MCL 257.642(1)(a). Because I conclude that it does, I would affirm.

       The goal of statutory interpretation is to determine the Legislature’s intent from the plain
meaning of the statute’s language. People v Dunbar, 499 Mich 60, 67; 879 NW2d 229 (2016).
To do so, we “must give effect to every word, phrase, and clause and avoid an interpretation that
would render any part of the statute surplusage or nugatory.” Id. (quotation marks and citation
omitted).

        MCL 257.642(1)(a) provides that a motorist shall drive his or her vehicle as nearly as
practicable within his or her lane:

       When a roadway has been divided into 2 or more clearly marked lanes for traffic,
       . . . [a] vehicle shall be driven as nearly as practicable entirely within a single lane
       and shall not be moved from the lane until the operator has first ascertained that
       the movement can be made with safety.

A “laned roadway” is “a roadway which is divided into 2 or more clearly marked lanes for
vehicular traffic.” MCL 257.24. The statute does not define the phrase “as nearly as practical,”
and so I will consult a dictionary to determine the meaning of this term. See People v Jamison,
292 Mich App 440, 447; 807 NW2d 427 (2011). The word “practicable” is defined as “capable
of being put into practice or of being done or accomplished: FEASIBLE.” Merriam Webster’s


                                                 -1-
Collegiate Dictionary (11th ed). Accordingly, MCL 257.642(1)(a) requires a person to drive his
or her entire vehicle as close as feasibly possible within a single lane.

        When the roadway is divided into clearly marked lanes and a solid white fog line
provides the boundary of one of those lines, to drive on or over the fog line is to not drive
entirely within a single lane. To conclude otherwise would impermissibly eliminate the word
“entirely” from MCL 257.642(a)(1).1 In this case, there was no indication that would have made
it impractical for Kocevar to drive entirely within her lane. I thus conclude that the officer had
proper cause to initiate the traffic stop.2

        The majority addresses whether Kocevar’s stop was unduly prolonged. Generally, an
appellate court does not address issues that were not raised below or on appeal. Tingley v Kortz,
262 Mich App 583, 588; 688 NW2d 291 (2004). See People v Carines, 460 Mich 750, 756; 597
NW2d 130 (1999) (declining to address the propriety of a decision the parties did not raise on
appeal). The majority not only raises this issue, which Kocevar did not raise in her brief on
appeal, but it decides the newly raised issue in her favor. I would decline to do so.

       I would affirm.

                                                            /s/ Peter D. O’Connell




1
  This conclusion is consistent with this Court’s opinion in People v Davis, 250 Mich App 357;
649 NW2d 94 (2002). In Davis, a patrol officer stopped the defendant because the defendant’s
view was obstructed and the defendant’s vehicle was “weaving in its lane and speeding.” Id. at
359-360. The Court concluded the officer properly initiated a traffic stop because the officer had
probable cause to believe that the “defendant was in violation of three traffic laws,” including
MCL 257.642(1)(a). Id. at 363.
2
   Additionally, the officer’s belief that stopping Kocevar was appropriate under the
circumstances was not so objectively unreasonable that it would require use of the exclusionary
rule to suppress the subsequently recovered evidence. See People v Frazier, 478 Mich 231, 250-
251; 733 NW2d 713.


                                               -2-